Citation Nr: 0806459	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  92-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had four periods of active duty.  He served in 
the United States Army from November 1967 to November 1969, 
and from July 1970 to July 1973.  He served in the United 
States Navy from February 1976 to January 1978, and from 
April 1978 to June 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  This appeal was most recently denied by the Board in a 
February 2005 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2007 memorandum decision, the Court 
vacated the Board's decision and remanded the matter to the 
Board for further action.  


FINDING OF FACT

The veteran has PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006) or 38 C.F.R. 
§ 3.159 (2007).  Although the record reflects that the 
originating agency has not provided adequate notice with 
respect to the initial-disability-rating and effective-date 
elements of the claim, those matters are not currently before 
the Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.


Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Marci v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks to establish entitlement to service 
connection for a psychiatric disability, including PTSD. 

The Board's now-vacated February 2005 decision amply detailed 
the questions concerning the credibility of the veteran and 
the utility of any PTSD diagnosis based on information he 
gives.  The Court's July 2007 Memorandum Decision found that 
the Board's February 2005 determination that the record does 
not corroborate that the stressors alleged by the appellant 
actually occurred is clearly erroneous.  The Court has also 
found that the Board's decision to reject the 2002 opinion of 
K. Manges, Ph.D., was unsubstantiated by independent medical 
evidence and, thus, clearly erroneous.  The Court having 
thereby overturned two key factual determinations in the 
Board's February 2005 decision, the Board now proceeds to a 
de novo review of the record unaided by the reasoning in that 
41-page decision

Upon review of the record in light of the foregoing guidance, 
the Board has determined that the veteran's unit records from 
1972 reveal that he was assigned as a scout to a unit (F 
Troop) that engaged in "reconnaissance in force operations" 
from January 12 through March 12, and later to a unit 
(Company B) that engaged in "combat assaults" from March 12 
through April 27 of that year.  The Board resolves reasonable 
doubt in the veteran's favor by concluding, as the Court has 
put it, that there is no evidence that the veteran never 
participated in the reconnaissance operations and combat 
assaults to which he was assigned.  Cf. Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997) (deciding that although unit 
records did not specifically state that the veteran was 
present during attacks, the fact that he was stationed with 
that unit strongly suggested that he was there).  The Board 
therefore concludes that the unit records detailing that 
ambush patrols were conducted are credible enough evidence 
that the patrols alleged by the veteran did, in fact, occur.  
The Board therefore finds that the record corroborates the 
stressors alleged by the veteran.

The veteran has been afforded numerous examinations and 
clinical assessments of his claimed disorder.  In February 
2002, he was examined by K. Manges, Ph.D., an expert in 
traumatic stress according to the American Academy of Experts 
in Traumatic Stress.  Using the criteria of DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV), Dr. 
Manges diagnosed the veteran with PTSD and opined that the 
specific stressors were his work as a scout driver in Vietnam 
and a particular encounter on February 17, 1972.  Dr. Manges 
furthermore opined that being an armor reconnaissance 
specialist assigned to ambush patrols was a sufficient 
stressor for PTSD.  Dr. Manges specifically addressed the in-
service diagnosis of "situation reaction" the veteran 
received in Vietnam:  He wrote that "a situation reaction 
while in Vietnam was a commonly used euphemism for PTSD 
before it was more formally named after the DSM[] terminology 
became more widely recognized."  In sum, Dr. Manges linked 
the veteran's PTSD diagnosis to stressful experiences that, 
as noted above, the Board has now determined have been 
corroborated.  

Thus, the record contains medical evidence establishing a 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
elements necessary for service connection having been met, 
the Board finds that service connection for PTSD is in order.


ORDER

Service connection for psychiatric disability, diagnosed as 
PTSD, is granted



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


